Citation Nr: 1112482	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-16 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right shoulder strain with instability, status-post Bankart Tear repair, since February 1, 2007.  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2005, including service in Kuwait and Iraq.

This matter is on appeal from a January 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was remanded by the Board in January 2010 for further development.  

The United States Court of Appeals for Veterans Claims (Court) has held that a total disability rating based on individual unemployability (TDIU) can be part of a claim for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim 'identify the benefit sought' has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the August 2010 VA joints examination report states that the Veteran stopped working in 2006 or 2007 due to his attitude, which suggests that it may be related to his service-connected posttraumatic stress disorder (PTSD), rather than due to his service-connected right shoulder disability.  As such, the agency of original jurisdiction (AOJ) should clarify whether the Veteran seeks a higher rating for his service-connected PTSD as well as whether he seeks to file a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  These issues are thus referred to the AOJ for appropriate action.

For the reasons stated below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the January 2010 remand, the Board directed that the Veteran be afforded a VA examination to determine the severity of his right shoulder disability.  In compliance with the Board's remand instructions, in August 2010 the Veteran was afforded a VA joints examination.  The Board directed in the January 2010 remand that the claim thereafter be readjudicated, and that if any benefit sought remained denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1).  Review of the claims folder does not reveal that the claim was readjudicated or that the Veteran and his representative were issued a supplemental statement of the case.  As such, the Board has no discretion and must remand this case.

Accordingly, the case is REMANDED for the following action:

After associating any pertinent outstanding records with the claims folder, readjudicate the appeal.  If any benefit sought remains denied, the Veteran must be issued a supplemental statement of the case and provided an appropriate period of time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

